Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 22, 2018

                                      No. 04-18-00278-CV

                                      Susan CAMMACK,
                                           Appellant

                                                v.

   THE BANK OF NEW YORK MELLON f/k/a The Bank of New York as Trustee for the
                  Certificate Holders of SWABS 2004-2005,
                                  Appellees

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 17902C
                           Honorable Susan Harris, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file the appellant’s brief, in which she
requests 90 days to file the brief, is granted in part. We order appellant, Susan Cammack, to file
her brief by September 21, 2018.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court